Citation Nr: 0938585	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant maintains that her spouse, who died in February 
1993, had recognized service with the United States Armed 
Forces during World War II.  She contends that she is 
therefore legally eligible for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied the appellant's application for VA death 
benefits on the basis that her deceased spouse did not have 
the required military service to warrant eligibility for VA 
benefits.  The appellant's disagreement with that decision 
led to this appeal.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In a RO rating decision dated in April 2005, the appellant's 
claim for VA death benefits was denied previously on the 
basis that her deceased spouse did not have recognized active 
service for VA benefits purposes.  

In January 1989, the RO was informed by the service 
department that the appellant's spouse (living at that time) 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.  The Board notes that in the 
RO's request for certification of service the RO provided to 
the service department an incorrect spelling, "Naopleon," 
of his first name.  In April 2005, the RO was again advised 
by the service department that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  In the April 2005 certification 
by the service department the spelling of the appellant's 
spouse's name provided by the RO was the same as that 
indicated in the documentation associated with the claims 
file, "Napoleon." 

In April 2009, additional service information and 
documentation was received by the RO.  This included World 
War II documentation pertaining to the appellant's deceased 
spouse's service that is consistent with documentation 
previously received, but contains additional information 
regarding enlistment, discharge, and closest relatives at 
that time, including his mother and father. 

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the 
U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R. 
§ 3.203(c) and VA's statutory duty to assist (as set forth in 
38 U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  As such, all newly received evidence 
should be forwarded to the service department for the purpose 
of attempting to verify the service of the appellant's 
deceased spouse.  Further, as it is not clear what 
documentation has been provided to the service department in 
the past, all relevant evidence and information pertaining to 
the claimed period of active service should be forwarded to 
the service department.  See Capellan, 539 F.3d at 1382 (VA 
is required to ensure consideration of all procurable and 
assembled data, including lay evidence, in connection with a 
request for verification of service from the service 
department).  
 
Additionally, the Board notes that at the July 2009 Board 
hearing the appellant alleged that the proper spelling of her 
deceased spouse's first name was "Napoloeon" rather than 
"Napoleon."  (See July 2009 Board hearing transcript at 
page 16.)  Further, as discussed above, service documentation 
received in April 2009 includes additional information that 
was not considered in the service department's previous 
verification of service, to include the names of the 
appellant's deceased spouse's mother and father.  (See RO 
Memorandum For File dated in September 2007, indicating RO 
had no record of name of mother and father.)  The RO should 
forward to the service department the alternate spelling of 
her deceased spouse's name, and the name of his mother and 
father as indicated in documentation received in April 2009.  
Additionally, the NPRC should be advised that, with respect 
to its initial January 1989 certification of the spouse's 
service, the RO had provided an incorrect spelling of his 
first name, of "Naopleon."  See, e.g., Sarmiento v. Brown, 
7 Vet. App. 80, 86 (1994) (remanding where claimant asserted 
that VA sought certification of his service with erroneous 
spelling of his first name), overruled on other grounds by 
D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's deceased 
spouse's service.  
	A) Provide NPRC copies of all relevant 
evidence (lay or documentary) regarding 
the appellant's claimed service, 
including, but not limited to those 
documents received in April 2009.
	B) The RO should indicate to the NPRC 
the alternative spelling of the deceased 
spouse's first name of "Napoloeon" as 
indicated at the appellant's July 2009 
Board hearing (see July 2009 Board hearing 
transcript at page 16).  
	C) Additionally, the NPRC should be 
advised that, with respect to its initial 
January 1989 certification of the deceased 
spouse's service, the RO had provided an 
incorrect spelling of his first name, of 
"Naopleon."     
	D) The RO should further advise the 
NPRC of the names of deceased spouse's 
mother and father as indicated in 
documentation of service received in April 
2009.  

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of whether new and material evidence 
has been received to reopen the appellant's 
claim of legal entitlement to VA death 
benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

